Title: To George Washington from Major General Philip Schuyler, 19 August 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Van Schaick’s Island in the Mouth of the Mohawks River [N.Y.] Augst 19th 1777.

I have the Honor to congratulate your Excellency on a signal Victory obtained by General Stark over a Detachment of about 1500 of the Enemy near Bennington on the 16th Instant, an Account whereof I have this Moment received in a Letter from General Lincoln of which the following is a Copy—“Bennington August 18th 1777. Dear General The late signal Success of a Body of about 2000 Troops mostly Militia under the Command of Brigadier General Stark in this part of the Country on the 16th Instant over a party of about 1500 of the Enemy, who came out with a manifest Design to possess themselves of this Town as will appear by the inclosed is an Event happy and important—Our Troops behaved in a very brave and heroic Manner—They pushed the Enemy from one Work to another, thrown up on advantageous Ground and from different posts with Spirit and Fortitude until they gained a compleat Victory over them. The following is the best List I have been able to obtain of the prisoners, their killed and wounded Viz. 1 Lieut. Colo. 1 Major, 5 Captains 12 Lieutenants 4 Ensigns, 2 Cornets, 1 Judge Advocate 1 Baron, 2 Canadian Officers & 3 Surgeons, 37 British Soldiers, 398 Hessians, 38 Canadians & 151 Tories taken. The Number of wounded fallen into our Hands, exclusive of the above, are about 80. The Number of their Slain has not yet been ascertained, as they fought on the Retreat for several Miles in a Wood, but supposed to be about 200—Their Artillery which consisted of 4 brass Field pieces, with a considerable Quantity of Baggage likewise

fell into our Hands. We have heard Nothing of Burgoyne or his Army for these two Days past—The prisoners have sent into the State of Massachusetts Bay except the Tories. Shall wait your Direction respecting them, as most of them belong to the State of New York.
“We have now about 2000 at and near this place. I am Dear General with Regard and Esteem your very humble Servant. B. Lincoln. N.B. We had about 20 or 30 killed in the Action & perhaps 50 wounded.”
I also inclose Copy of General Burgoyne’s orders to Lieut Colo: Bern which were transmitted me with the above.
I have great Hopes that we shall soon have the Satisfaction of learning that General Arnold has raised the Seige of Fort Schuyler.
General Gates, I am informed, arrived last Night at Albany. I am Dear Sir with the most respectful Sentiments Your Excellency’s most obedient humble Servant

Ph: Schuyler

